406 N.W.2d 364 (1987)
In the Matter of the Application for Disciplinary Action Against James R. BRITTON, a Member of the Bar of the State of North Dakota.
No. 870044.
Supreme Court of North Dakota.
April 29, 1987.

ORDER OF PUBLIC REPRIMAND
A formal proceeding for discipline was instituted by the Disciplinary Board after investigation of a complaint filed against James R. Britton. A hearing was held before a three-member hearing panel and the Report of the Hearing Panel recommending public reprimand was filed with the Supreme Court on February 11, 1987.
The hearing panel considered the evidence, including the Affidavit which Britton filed with his Answer to the Formal Complaint, and found that Britton accepted a case for which he received a retainer; that Britton's Affidavit showed work done but provided no supporting documentation; that Britton did not communicate with his clients or respond to their telephone calls and letters and that the clients subsequently terminated his services. Britton made no response to requests for a return of the retainer fee and files, nor did he respond to the complaint filed against him until subpoenaed to appear before an inquiry committee.
The hearing panel of the Disciplinary Board found the above-mentioned conduct of Mr. Britton violates Canon 1, DR 1-102(A)(4), (5), and (6); Canon 6, DR 6-101(A)(3); Canon 7, DR 7-101(A)(1), (2), and (3); and Canon 9, DR 9-102(A) and (B)(3) and (4) of the Code of Professional Responsibility.
On April 21, 1987, counsel for the Disciplinary Board filed a Petition with the Supreme Court to accept the recommendation of the hearing panel on the basis that Mr. Britton did not file Exceptions and did not file an opening brief as required by the Rules of Disciplinary Procedure thus waiving his right to further hearing before the Supreme Court.
After consideration, the Supreme Court hereby adopts the Report of the Hearing Panel and,
*365 IT IS ORDERED, that James R. Britton be publicly reprimanded for his conduct.
   RALPH J. ERICKSTAD
   Chief Justice
   GERALD W. VANDE WALLE
   H.F. GIERKE III
   HERBERT L. MESCHKE
   BERYL J. LEVINE
   Justices